4657Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 7 and 11-13, line 2, “the holes” lacks proper antecedent basis.
	In claim 14, line 2, “the second layer” lacks proper antecedent basis.
	In claim 14, line 3, “the first layer” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbank (GB 2529687).
Milbank discloses an apparatus comprising a mirror assembly (12), an arm (14) connected to the mirror assembly (see Fig. 1), and a clamp (18) mounted by the arm (see figures 1, 2 and 4) and for connecting to a vehicle wing mirror (42), see Fig. 4, the clamp comprising a frame (26) and a movable clamping member (28), the clamping member including an engaging portion (36), wherein the engaging portion comprises a flexible, concave engaging surface (the flexible, concave surface of element 46 and/or the concave portion defined between elements 44 and 46, shown in figures 3 and 5, which engages the profile of the wing mirror, see page 2, lines 26-32 and page 7, lines 16, 25), wherein the concave engaging surface of the engaging portion of the movable clamping member comprises a plurality of longitudinal ridges (see Fig. 3) and wherein the frame of the clamp comprises a foot (the bottom portion of the clamp), located opposite the engaging portion of the movable clamping member (see figures 2 and 5). Note figures 1-5 along with the associated description thereof.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbank (GB 2481626).
Milbank discloses an apparatus comprising a mirror assembly (12), an arm (14) connected to the mirror assembly (see Fig. 1), and a clamp (18) mounted by the arm (see figures 1, 2 and 4) and for connecting to a vehicle wing mirror (42), see Fig. 4, the clamp comprising a frame (26) and a movable clamping member (28), see figures 2 and 5a, the clamping member including an engaging portion (36), wherein the engaging portion comprises a flexible, engaging surface (see page 2, lines 24-32 and page 7, lines 16, 25), and wherein the frame of the clamp comprises a foot (the bottom portion of the clamp), located opposite the engaging portion of the movable clamping member (see figures 2 and 5a), except for explicitly stating that the engaging portion comprises a concave shape. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the engaging portion of the clamp of Milbank to include a concave shape, as is well known in the art, in order to substantially match a typical curved profile of a typical side view mirror housing, since it has been held that a mere change in shape of an element is generally recognized as being within the level of one of ordinary skill in the art. Note: In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
8. 	Claims 7 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claims 2-4, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 28, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872